Citation Nr: 0334917	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-18 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC



THE ISSUE

Entitlement to a compensable evaluation for Helicobacter 
pylori (H. pylori) gastritis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
February 1981 and from July 1983 to September 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO decision which 
determined that a compensable evaluation for H. pylori 
gastritis, claimed as stomach and ulcer pain, was not 
warranted.  

The veteran was scheduled for a Central Office hearing before 
a Veteran's Law Judge in November 2003; however, he failed to 
report.  


REMAND

The veteran's only VA examination took place in December 
2001.  The diagnoses included recurrent abdominal pain; 
previous diagnosis of H. pylori gastritis by serological 
tests; a presumptive diagnosis of ulcer; recent onset of 
substernal pain, and a presumptive diagnosis of GERD.  

In a July 2002 statement, Victoria R. Currall, M.D. reported 
that she had treated the veteran for gastritis after 
complaints of mid-epigastric and abdominal pain.  The doctor 
indicated that the veteran reported occasional reflux with 
heartburn.  Dr. Currall noted that an 
esophagogastroduodenoscopy (EGD) was performed in 1999 at 
Walter Reed Army Hospital, and that the EGD showed antral 
erosions in the stomach.  The report of the EGD study is not 
contained in the claims file.  Moreover, clinical records 
pertaining to Dr. Currall's treatment of the veteran have not 
been obtained.  
The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  In view of the evidence of a change in the veteran's 
condition subsequent to the last VA examination, a new 
examination is warranted.  

The Veterans Claims Assistance Act (VCAA) requires VA to 
provide notice to claimants of what evidence is needed to 
substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  In 
December 2001 the RO sent the veteran a letter in which it 
attempted to satisfy this requirement.  The letter limited 
the time for response to 60 days.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary, 245 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, to ensure full compliance with due process 
requirements this matter is REMANDED to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent.  

2.  The RO should request all of the 
veteran's treatment records for H. pylori 
gastritis, including the results of the 
1999 EGD study from the Walter Reed Army 
Hospital; and all relevant treatment 
records from Victoria Currall, M.D. 9289 
Old Keene Mill Road, Burke, VA  22015.  

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the severity of his gastric disease.  The 
claims folder including a copy of this 
remand must be made available to the 
examiner prior to the examination, must 
be reviewed by the examiner, and the 
examiner must note his review of these in 
his examination report.  The examiner 
should specifically comment on whether 
the veteran's disability results in 
vomiting, weight loss, hematemesis, 
melena, or anemia.  The veteran should 
note whether any of these symptoms result 
in impairment of the veteran's health.

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, in 
accordance with applicable procedures, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


